DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al (US 2018/0016424).
	Regarding claims 1 and 5-6, Hamann teaches a curable rubber composition ([0149]) comprising
A high molecular weight diene elastomer ([0025])
A silica composition ([0134])
a carbon black composition ([0135])
a silane terminated copolymer different from the high molecular weight diene elastomer comprising a conjugated diene elastomer such as butadiene and a vinyl aromatic such as styrene ([0100]) where at least one terminal end is modified with at least one silane group ([0099], [0057]).
While the exact composition is not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Hanmann to arrive at the presently claimed invention.  It would have been nothing more than using known ingredients, in a accepted manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 2, Hamann teaches that the silane terminated copolymer is polymerized by adding the butadiene and styrene simultaneously ([0185], [0186]) and therefore, the copolymer is a random copolymer.
Regarding claim 3, Hamann teaches that the silane terminated copolymer has a number average molecular weight of 500 to 80,000 g/mol ([0107]).
Regarding claim 4, Hamann teaches that the silane terminated copolymer comprises 1 to 70 % by weight of the styrene ([0111]).
Regarding claim 7, Hamann teaches that the silane terminated copolymer comprises a vinyl content from 5 to 75 wt % ([0111]).
Regarding claims 8-11, Hamann teaches that the silane terminated copolymer is terminated with the following compound:

    PNG
    media_image1.png
    27
    192
    media_image1.png
    Greyscale
([0057])
This reads on Si(OR)3 when y is 0 and x is 3 ([0057]).  It is also noted that R*** can be an ethyl group ([0057]).  As this is a terminal functionalization and there are two Si groups, the silane functionality is 2.
Regarding claim 12, Hamann teaches that the high molecular weight diene elastomer has a number average molecular weight of 400,000 to 2,000,000 ([0011]).
Regarding claims 13 and 19-20, Hamann teaches a curable rubber composition ([0149]) for use in a tire comprising
A high molecular weight diene elastomer ([0025])
A silica composition ([0134])
a carbon black composition ([0135])
a silane terminated copolymer different from the high molecular weight diene elastomer comprising a conjugated diene elastomer such as butadiene and a vinyl aromatic such as styrene ([0100]) where at least one terminal end is modified with at least one silane group ([0099], [0057]).
While the exact composition is not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Hamann to arrive at the presently claimed invention.  It would have been nothing more than using known ingredients, in a accepted manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 14, Hamann teaches that the silane terminated copolymer is polymerized by adding the butadiene and styrene simultaneously ([0185], [0186]) and therefore, the copolymer is a random copolymer.
Regarding claim 15, Hamann teaches that the silane terminated copolymer has a number average molecular weight of 500 to 80,000 g/mol ([0107]).
Regarding claims 16-17 and 22-23, Hamann teaches that the silane terminated copolymer is terminated with the following compound:

    PNG
    media_image1.png
    27
    192
    media_image1.png
    Greyscale
([0057])
This reads on Si(OR)3 when y is 0 and x is 3 ([0057]).  It is also noted that R*** can be an ethyl group ([0057]).  As this is a terminal functionalization and there are two Si groups, the silane functionality is 2.
Regarding claim 18, Hamann teaches that the silane terminated copolymer comprises 1 to 70 % by weight of the styrene ([0111]).
Regarding claim 21, Hamann teaches that the silane terminated copolymer comprises a vinyl content from 5 to 75 wt % ([0111]).
Regarding claim 24, Hamann teaches that the curable rubber composition has been cured using a sulfur vulcanizing agent ([0141]).
Regarding claim 25, Hamann teaches a method for producing a rubber composition adapted for use in a tire, the method comprising mixing ([0149]) a silica composition, a high molecular weight diene elastomer, a silane terminated copolymer (please see above for the compositional limitations) and curing the composition ([0149]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/       Primary Examiner, Art Unit 1764